                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          CIVIL NO.: 3:19-CV-713

UNITED STATES OF AMERICA                        )
                                                )
             v.                                 )
                                                )
APPROXIMATELY $99,803.00 IN                     )
UNITED STATES CURRENCY SEIZED                   )
PURSUANT TO A SEARCH WARRANT                    )             ORDER
AT 808 BENMORE CIRCLE, WAXHAW,                  )
NORTH CAROLINA ON JUNE 20, 2019;                )
and                                             )
                                                )
APPROXIMATELY $9,688.00                         )
IN UNITED STATES CURRENCY                       )
SEIZED FROM PHETSARATH                          )
VILAISANE ON JULY 25, 2019                      )

       THIS MATTER comes before the Court on the Government’s Motion for Entry

of Default Judgment and Final Judgment of Forfeiture. (Doc. No. 20). Having

considered the Motion and the pleadings, the Court GRANTS the Motion and

ORDERS as follows:

       IT IS HEREBY ORDERED THAT Judgment by Default is entered against

all persons in the world not having filed a claim in this action as to the following

property:

      $99,803.00 in United States Currency seized from 808 Benmore Circle,
       Waxhaw, North Carolina on June 20, 2019, and

      $9,688.00 in United States Currency seized from Phetsarath Vilaisane
       on July 25, 2019.

       IT IS FURTHER ORDERED THAT, consent with the Parties’ agreement

and consent order, (Doc. No. 17), all right, title, and interest in the following property,




       Case 3:19-cv-00713-RJC-DCK Document 21 Filed 12/16/20 Page 1 of 2
whether real, personal, or mixed, has therefore been forfeited to the United States for

disposition according to law:

      $54,745.50 of the above-captioned currency at issue in this lawsuit.

SO ORDERED.

 Signed: December 15, 2020




       Case 3:19-cv-00713-RJC-DCK Document 21 Filed 12/16/20 Page 2 of 2
